department of the treasury internal_revenue_service washington d c we tax_exempt_and_government_entities_division aug j legend taxpayer a amount m amount n financial_institution p financial advisor k cpa firm t ira a bank r dear this is in response to your request dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page taxpayer a maintained an individual_retirement_annuity ira ira a with financial_institution p taxpayer a asserts that on date he received a distribution of amount m from ira a taxpayer a asserts that his failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to the failures of financial advisor k and taxpayer a’s tax advisor cpa firm t to inform taxpayer a that the annuity ira a was an ira account in year taxpayer a relied on financial advisor k to handle the movement of funds out of hi sec_401 plan taxpayer a and his spouse had a long-standing relationship with financial advisor k the advisor provided guidance for their retirement accounts and all other investments taxpayer a and his spouse relied upon the advice and guidance of their advisor for the financial decisions for the family since their knowledge of investments and tax treatments of their investments is limited financial advisor k convinced taxpayer a that an investment with the predecessor to financial_institution p was the best option financial advisor k completed all the forms necessary for the rollover of amount n from taxpayer a’ sec_401 plan to ira a and on date amount n was rolled over into ira a ten years later taxpayer a received a letter from financia institution p stating that his annuity had not met the target value and financial_institution p offered to begin making annuity payments taxpayer a contacted financial advisor k for help and financial advisor k stated that he had left financial_institution p several years before and apologized to taxpayer a for not letting him know financial advisor k had never informed taxpayer a that ira a was an ira annuity the account value of ira a had decreased to amount m taxpayer a asserts that after financial advisor k a with anyone to assist him with his ongoing financial needs left financial_institution p they did not provide taxpayer by that time taxpayer a represents that he had begun working with an online trading account for a couple of years and had done fairly well taxpayer a felt that he could do better with his own funds than paying someone else to lose money for him taxpayer a asked his accountant at cpa firm t whether if he withdrew the funds from ira a that had lost money he would run into any problems and did not know nor did he describe the annuity as an ira taxpayer a’s accountant at cpa firm t did not ask to see a copy of the annuity before issuing the general tax_advice concerning liquidation of a nonqualified_annuity that had lost value the purpose of withdrawing the funds on date was to prevent a further decrease in value of the annuity ira a was continually decreasing in value and taxpayer a realized he was being charged high annual fees and wanted to withdraw the funds to appropriately invest the funds elsewhere taxpayer a was page unaware that the annuity was within an ira and that the tax treatment of the transaction is different than that of an annuity outside an ira taxpayer a sent a request form to financial_institution p on date with the intention to withdraw the funds from ira a taxpayer a received the distribution from ira a in amount m on date and deposited amount m into his joint checking account with his spouse through bank r on date taxpayer a asserts that he was unaware that the funds were within an ira at the time of the withdrawal on date and thought he was taking a distribution from a regular annuity account at financial_institution p taxpayer a has provided a copy of the annuity withdrawal request form issued to him from financial_institution p for annuity a which shows no mention of the term ira but reads this form can be used for deferred or immediate annuities for b or orp withdrawals the b tax sheltered annuity or orp form must be used taxpayer a asserts that he read these statements did not understand them and took the word of his accountant at cpa firm t that he would not be charged a penalty and requested closure of the account after taxpayer a acting on his own communicated his desire to withdraw ira a funds financial_institution p did not initiate a call to assist taxpayer a with this annuity or discuss a successor to financial advisor k who had abandoned taxpayer a after having established ira a on behalf of taxpayer a taxpayer a was never assigned a specific advisor and as a result never received any advice or guidance on his annuity after financial advisor k left on date taxpayer a and his spouse spoke with their accountant at cpa firm t about their tax_return and for the first time they were informed that amount m was an ira distribution and that the 60-day rollover rule applied taxpayer a never rolled over any portion of the distribution into an ira or other qualified_plan and the 60-day rollover period had expired taxpayer a’s original intent was to defer the payment of taxes on the ira a investment in a letter dated date cpa firm t stated they had a close working relationship with taxpayer a and have provided tax and financial advice for many years which taxpayer a relied upon they also stated that they never asked but should have asked to see a copy of the annuity statement to ensure that it was a nonqualified_annuity before issuing their advice to taxpayer a cpa firm t did not realize that the annuity was held within an ira until taxpayer a received a form 1099-r in january of for the distribution based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount m ace sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code page revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount m within the day period prescribed by sec_408 of the code was due to the failures of financial advisor k and taxpayer a’s tax advisor cpa firm t to inform taxpayer a that the annuity ira a was an ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amount m taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of - amount m to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative ‘page if you have any questions please contact sincerely yours oe hem laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
